Exhibit 10.1 MASTER STOCK INCENTIVE PLAN OFFICER STOCK OPTION AWARD AGREEMENT This Stock Option Award Agreement (the “Agreement”) is made as of the date specified in the individual grant summary, by and between Donaldson Company, Inc., a Delaware corporation (together with its subsidiaries, “Donaldson”) and the person specified in the individual grant summary, an employee of Donaldson (“Employee”). Donaldson has adopted the 2010 Master Stock Incentive Plan (the “Plan”) which permits issuance of stock options for the purchase of shares of Common Stock of Donaldson. Donaldson is now granting this option under the Plan and in consideration of the Employee’s and Donaldson’s covenants in this Agreement. 1.
